MEMORANDUM **
J. Refugio Alegria, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals summarily affirming without separate opinion the immigration judge’s denial of his application for cancellation of removal.
Petitioner contends that the immigration judge erred in concluding that he failed to establish that his removal would result in exceptional and extremely unusual hardship to his United States citizen children.
We lack jurisdiction to review the agency’s discretionary determination that petitioner failed to establish exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.